Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147187                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 147187
                                                                    COA: 312242
                                                                    Wayne CC: 11-001972-FH
  RYAN CHRISTOPHER SMITH,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 7, 2013 order of
  the Court of Appeals is considered, and it is GRANTED. The parties shall address: (1)
  whether a trial court loses jurisdiction, for purposes of sentencing or otherwise, by failure
  to sentence a defendant within one year after delaying sentence under MCL 771.1; (2)
  whether a defendant waives a claim of error related to a delay in sentencing where he
  requests a delayed sentence under the statute; and (3) what remedy should apply to a
  failure to sentence a defendant within a year of conviction.

          The Criminal Defense Attorneys of Michigan and Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 18, 2013
           p0911
                                                                               Clerk